Citation Nr: 1758348	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to August 30, 2012, and 70 percent, thereafter.

2.  Entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to September 1965, from March 1966 to October 1971, and from April 1974 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 and January 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a Travel Board hearing before the Board at the Wichita, Kansas RO in August 2012.  A transcript of the hearing is of record.

The Board notes that the issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) was previously on appeal, but was granted in full, for the entire period on appeal, by way of an April 2017 rating decision.  As such, that issue is moot, and it is not included as an issue above or addressed herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, upon review, it finds that another remand for further development is necessary prior to its adjudication of this appeal.

A November 2009 note in the Veteran's VA treatment records indicates that at that time, the Veteran was in the process of applying for Social Security Disability Insurance (SSDI) benefits for psoriasis and one or more other unspecified conditions.  A review of the Veteran's claims file does not reveal any SSDI-related records or any attempts having been made to obtain such records.  Since any such records are federal and possibly relevant to this claim, they should be obtained prior to adjudication of this appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all Social Security Administration (SSA) records pertaining to the Veteran's claims for SSDI benefits, to include any determinations and the medical records used in support of his claim and associate with the Veteran's claims folder.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After the above development and any other development that may be warranted is complete, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




